                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

BRANDON L. HIXSON,                         *
                                           *
              Plaintiff,                   *
v.                                         *          No. 4:18CV00214-SWW
                                           *
NANCY A. BERRYHILL,                        *
Acting Commissioner,                       *
Social Security Administration,            *
                                           *
              Defendant.                   *

                                      JUDGMENT

       Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is DISMISSED with prejudice.

       DATED this 28th day of November, 2018.


                                         /s/Susan Webber Wright
                                         UNITED STATES DISTRICT JUDGE
